Citation Nr: 1421064	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), to include as secondary to residuals of priapism and/or hearing loss and tinnitus.

3.  Entitlement to service connection for residuals of priapism, as secondary to treatment for an acquired psychiatric disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of priapism as a result of VA treatment.

5.  Entitlement to special monthly compensation based upon loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In January 2009, the RO denied service connection for bilateral hearing loss.  In July 2009, the RO denied service connection for PTSD, service connection for priapism as secondary to PTSD, and entitlement to special monthly compensation based upon loss of use of a creative organ.  In May 2012, the RO denied compensation for priapism under 38 U.S.C.A. § 1151.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2013.  A copy of the hearing transcript is associated with the claims file.



During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2013).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Although the Veteran has claimed service connection for PTSD specifically, the Board has recharacterized his claim in light of additional psychiatric diagnoses contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for an acquired psychiatric disorder, service connection for priapism, compensation for priapism under 38 U.S.C.A. § 1151, and  entitlement to special monthly compensation based upon loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sensorineural hearing loss, a chronic disease, was diagnosed in service and during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

However, for the chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).

A September 2008 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss.  As an organic disease of the nervous system, this condition is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  Moreover, his service treatment records include audiometric findings from February 1977 and April 1977 which reflect bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The September 2008 VA examiner identified these findings as also showing sensorineural hearing loss.  Therefore, a chronic disease has been established during active service, and the Veteran's recently diagnosed sensorineural hearing loss is entitled to service connection under 38 C.F.R. § 3.303(b).

Notably, the VA examiner concluded that current hearing loss was less likely than not related to that demonstrated in service, based on the fact that the February 1977 audiometric findings indicated that the Veteran's hearing loss was worse in service than it was during the VA examination itself.  The examiner stated that these findings were inconsistent.  The Board has weighed this opinion carefully.  However, her statements regarding the inconsistency in severity of the Veteran's hearing loss, alone, are not sufficient to overcome the provisions of 38 C.F.R. § 3.303(b) regarding chronic diseases.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

With respect to the Veteran's remaining claims, additional development is warranted.

I.  Outstanding Records

First, VA records dated October 2009 show the Veteran reported receiving Social Security Administration (SSA) disability benefits.  These records should be obtained prior to adjudicating the Veteran's claims.

In addition, the Veteran reported receiving treatment at the Michael O'Callaghan Federal Hospital at Nellis Air Force Base in Nevada.  Although the RO attempted to obtain those records, correspondence from that facility dated September 2010 indicates that the medical records in question were retired to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  These records should also be obtained on remand.

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained as well.

II.  Acquired Psychiatric Disability

With respect to the Veteran's psychiatric disability, he has argued that he has PTSD as a result of a fire aboard his ship during service.  This claimed stressor has been verified, but a February 2012 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, he diagnosed a mood disorder with anxiety and depression which was due to the Veteran's medical condition, namely impotence and chronic pain syndrome.

However, the Veteran's treating psychologist did diagnose PTSD, which he attributed to the Veteran's priapism residuals in VA records dated April 2009.  He also diagnosed a mood disorder due to the Veteran's general medical condition.  Subsequent records dated May 2010 also reflect an Axis I diagnosis of a mood disorder due to medical conditions, with a notation to "see Axis III and medical record for details."  The Axis III portion of the diagnosis lists the Veteran's service-connected tinnitus.  However, it is unclear whether tinnitus was listed simply because it is a service-connected condition, or whether the treating physician actually felt that the Veteran's mood disorder was due, in part, to tinnitus.  A review of the Veteran's treatment records does not reflect any complaints associated with tinnitus, whereas there are many complaints of other conditions made in the context of the Veteran's psychiatric treatment.

In sum, there is evidence that the Veteran's diagnosed PTSD and mood disorder are the result of his priapism residuals.  A medical opinion is still necessary to determine whether PTSD, if present, is also attributable to the Veteran's verified service stressor; and whether another psychiatric disorder, such as depression or a mood disorder, is proximately due to or aggravated by the Veteran's service-connected hearing loss or tinnitus.

III.  38 C.F.R. § 1151 - Priapism

Historically, the Veteran was being treated for depression in December 2008, and was prescribed Trazodone at that time.  On December 22, 2008, the Veteran called his VA psychiatrist and reported that he had developed priapism after taking one pill of Trazodone.  He was advised to go to the emergency room as fast as he could for treatment.

With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of priapism, an April 2012 VA examination diagnosed erectile dysfunction as a residual of priapism, and therefore the Veteran has sustained an additional disability following VA treatment.  Moreover, the examiner clearly stated that priapism was caused by the Trazodone prescribed by VA.  However, the examiner did not opine as to whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in prescribing Trazodone to the Veteran.  Therefore, a supplemental opinion must be obtained.

IV.  Service connection for residuals of priapism, as secondary to an treatment for acquired psychiatric disorder; Entitlement to special monthly compensation based upon loss of use of a creative organ

In July 2009, the RO denied service connection for priapism secondary to PTSD and entitlement to special monthly compensation based upon loss of use of a creative organ.  The Veteran submitted a notice of disagreement in January 2010.  However, he has not been provided a statement of the case on these issues.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case on his claims for service connection for residuals of priapism, as secondary to an acquired psychiatric disorder, and entitlement to special monthly compensation based upon loss of use of a creative organ.  If he submits a timely substantive appeal, these claims should be returned to the Board.

2.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  Request from the NPRC complete copies of the Veteran's medical records from the Michael O'Callaghan Federal Hospital at Nellis Air Force Base in Nevada.  If these records are not available, a negative reply is required.

4.  Obtain the Veteran's VA treatment records for the period from November 2012 through the present and associate them with the claims file.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner, who must indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then answer the following questions:

a) What are the currently diagnosed psychiatric disorders?  In addressing this question, the examiner should note the previously recorded diagnoses of PTSD, mood disorder, major depression, and adjustment disorder.

b) If PTSD is diagnosed, is it attributable to the Veteran's verified stressor of a fire aboard his ship during service?

c) If depression, a mood disorder, an adjustment disorder, or other condition is diagnosed, is it attributable to the Veteran's verified stressor of a fire aboard his ship during service?

d)  If depression, a mood disorder, an adjustment disorder, or other condition is diagnosed, is it proximately due to the Veteran's service-connected hearing loss and/or tinnitus?

e)  If depression, a mood disorder, an adjustment disorder, or other condition is diagnosed, is it aggravated by the Veteran's service-connected hearing loss and/or tinnitus?

In addressing this question, the examiner should note prior VA records which diagnose a mood disorder secondary to the Veteran's general medical condition, including records from May 2010 which suggest a mood disorder secondary to tinnitus.

A complete rationale must be provided for all opinions.  If any opinion cannot be stated without resorting to speculation, the examiner must state why this is the case.

6.  Forward the claims file, including a copy of this remand, to the April 2012 examiner who conducted the male reproductive system examination.  

The examiner should again review the claims file, including the December 2008 records which show the Veteran was prescribed Trazodone for depression.  

The examiner should then comment as to whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing Trazodone to the Veteran.

The examiner should also comment as to whether priapism was "an event not reasonably foreseeable" as a result of prescribing Trazodone.

A complete rationale must be provided for the requested opinion.  If an opinion cannot be stated without resorting to speculation, the examiner must state why this is the case.

If the April 2012 examiner is not available, forward the claims file to another appropriate VA examiner, who should comply with the above instructions.

7.  Next, review the claims file to ensure that the foregoing requested development has been completed, and if not, take corrective action.

8.  Then, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include as secondary to residuals of priapism and/or service-connected hearing loss and tinnitus; and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of priapism.  If any claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


